DETAILED ACTION

The amendment filed on December 17, 2021 has been entered.

Election/Restrictions
Due to the indicated allowability of claim 11, the restriction requirement (see the Office action of 9/27/2019) has been withdrawn and the withdrawn claims have been rejoined.

Claim Objections
Claims 22, 23, 25, and 26 are objected to because of the following informalities:
In claim 22, line 3, it seems that –a-- is missing before “longitudinal cut”.
In claim 25, line 5, --carrying-- should be inserted after “blade” for clarity.
In claim 26, line 5, --carrying-- should be inserted after “blade” for clarity.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “second holing mechanism” as set forth in claim 25, line 2 (see the corresponding rejection under 35 USC 112(a) below for a further explanation) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The original disclosure does not provide support or sufficient support for the recitation “a second holing mechanism” as set forth in claim 25, line 2. That is, support is not provided for a holing mechanism, which is set forth as comprising a perforating device and wherein the perforating device includes a tooth carrier and a contrast roller (e.g., see claim 15), in combination with a second such holing mechanism, which would entail a second such perforating device. Rather, support is provided for a holing mechanism that either:
includes, for example a perforating device 91 (e.g., see Fig. 10; see page 8, lines 20-21), or a perforating device 103 (e.g., see Fig. 13; see page 10, lines 1-6) with two tooth carrying support 104 and two contrast rollers 105; or
includes a device for micro-perforations, not shown in the drawings, similar to perforating device 91 of Figure 10 (e.g., see page 10, lines 26-28); or
comprises a punching device, not shown, similar to the perforating device 91 with a punch holder support for a row of punches and a die support roller for respective dies.
Thus, it is respectfully submitted that while there is support for a holing mechanism that includes multiple punching structures (e.g., the punching structures 104, 105, 104, 105 of punching device 103), there is not sufficient support for a second such holing mechanism.


Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 22, line 2, the recitation “associated with” is vague and indefinite as to what is being set forth, particularly as to what the subject recitation is intended to mean, and it is suggested to change the subject recitation to --downstream from--; also in line 2, the recitation “a longitudinal cutting and overlapping group” is vague and indefinite as to what disclosed structure it refers, and it is suggested to rewrite the subject recitation as --a group which includes device and a deviating device--.
In claim 24, line 2, the recitation “associated with” is vague and indefinite as to what is being set forth, particularly as to what the subject recitation is intended to mean, and it is suggested to change the subject recitation to --downstream from--; also in line 2, the recitation “a longitudinal cutting and overlapping unit” is vague and indefinite as to what disclosed structure it refers, particularly since there is no such “unit” disclosed, and it is suggested to rewrite lines 2-3 as follows:
downstream from a group which includes unit and an overlapping unit, said longitudinal cutting unit and said overlapping unit together form 
in lines 5-6, the recitation “wherein the holing mechanism operates on the first web in the side by side condition” is vague and indefinite as to what is being set forth and appears to be inaccurate since the holing mechanism operates on the first web after its path has been deviated from the second web (e.g., see Fig. 1).
	In claim 26, line 4, the recitation “the first row of holes” lacks positive antecedent basis; in line 5, the recitation “corresponding suction openings” is vague and indefinite as to whether it refers to the suction openings set forth in claim 11 (line 11) or to other such suction openings.

Allowable Subject Matter
Claims 11-19, 27, and 31-33 are allowable over the prior art of record.
Claims 22-24 and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 25 appears that it would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.


Conclusion
Applicant's amendment, which placed the independent claims in condition for allowance and necessitated the rejoinder of the withdrawn claims, necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
April 22, 2021